Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about February 25, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute assault in the third degree, and placed him on probation for a period of one year, unanimously affirmed, without, costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility {see People v Gaimari, 176 NY 84, 94 [1903]). Under the amendment to Family Court Act § 343.1 (2) that took effect shortly before the fact-finding hearing, the nine-year-old victim was swearable by virtue of his age. In any event, the record also establishes that he understood the difference between truth and falsity and the meaning and significance of an oath. Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.